UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-54355 AmpliTech Group, Inc. (Exact name of registrant as specified in its charter) Nevada 27-4566352 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 Carlough Rd. #3 Bohemia, NY 11716 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (631) 521-7831 Securities registered pursuant to Section 12(b) of the Exchange Act: None. Securities registered pursuant to Section 12(g) of the Exchange Act: Common stock, par value $0.001 per share. (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the registrant’s common stock, par value $0.001 per share, held by non-affiliates of the registrant, based on the closing price of the common stock as of the last business day of the registrant’s most recently completed second fiscal quarter was approximately $2,387,000. As of March 28, 2014, the registrant had 23,223,340 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. AMPLITECH GROUP, INC. ANNUAL REPORT ON FORM 10-K TABLE OF CONTENTS Page PART I ITEM 1. Business 4 ITEM 1A. Risk Factors 10 ITEM 1B. Unresolved Staff Comments 10 ITEM 2. Properties 10 ITEM 3. Legal Proceedings 10 ITEM 4. Mine Safety Disclosures PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 ITEM 6. Selected Financial Data 12 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 17 ITEM 8. Financial Statements and Supplementary Data F-1 ITEM 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 18 ITEM 9A. Controls and Procedures 18 ITEM 9B. Other Information 18 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 19 ITEM 11. Executive Compensation 21 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 23 ITEM 14. Principal Accountant Fees and Services 24 PART IV ITEM 15. Exhibits and Financial Statement Schedules 25 Signatures 26 Use of Certain Defined Terms Except as otherwise indicated by the context, references in this report to “we,” “us,” “our,” “our Company”, “the Company” or “AmpliTech” are to the combined business of AmpliTech Group, Inc. and its consolidated subsidiaries, AmpliTech, Inc. 2 Forward-Looking Statements This Annual Report on Form 10-K contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Annual Report on Form 10-K and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Annual Report on Form 10-K. All subsequent written and oral forward-looking statements concerning other matters addressed in this Annual Report on Form 10-K and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Annual Report on Form 10-K. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. 3 PART I ITEM 1. BUSINESS Business Overview We design, engineer and assemble micro-wave component based amplifiers that meet individual customer specifications. Our products consists of RF amplifiers and related subsystems, operating at multiple frequencies from 50kHz to 44GHz, including Low Noise Amplifiers, Medium Power Amplifiers, oscillators, filters, and custom assembly designs. We also offer non-recurring engineering services on a project-by-project basis, for a predetermined fixed contractual amount, or on a time plus material basis. Our Corporate History and Background We incorporated under the laws of the Nevada on December 30, 2010. From inception until August 2012, the closing of the Securities Exchange, we were organized as a vehicle to investigate and acquire a target company or business that seeks the perceived advantages of being a publicly held corporation. During that time, we had no revenue and our operations were limited to capital formation, organization and development of our business plan. On August 13, 2012, we completed a securities exchange whereby we acquired all of the issued and outstanding common shares of AmpliTech, Inc. in exchange for 16,675,000 shares of our common stock which shares constituted approximately 94% of our outstanding shares of common stock on a fully diluted basis as of and immediately after the consummation of the securities exchange (such transaction as “Securities Exchange”).As a result of the Securities Exchange, we ceased being a shell company and, through Amplitech, Inc., we now operate as a designer, manufacturer and distributor of microwave amplifiers, RF designs and applications for wireless networks. Our Products Our products consist of RF amplifiers and related subsystems, operating at multiple frequencies from 50kHz to 44GHz, including Low Noise Amplifiers, Medium Power Amplifiers, oscillators, filters, and custom assembly designs. Low Noise Amplifiers Low Noise Amplifiers, or LNAs, are amplifiers used in receivers of almost every type of communication system (Wi-Fi, Radar, Satellite, Base station, Cell phone, Radio, etc.) to improve signal strength and increase sensitivity and range of receivers. 4 Medium Power Amplifiers Medium Power Amplifers, or MPAs, provide increased output power and gain in transceiver chains to increase signal power and maintain dynamic range and linearity in Radars, Base-stations, Wireless networks, and almost every communication system. Oscillators Phase Locked Oscillators, or PLOs, and Dielectric Resonator Oscillators, or DROs, are ultra-stable frequency sources and references in transceiver applications that complement the amplifier chain in the transceivers. Filters Filters discriminate or block out certain frequencies in communication systems to improve dynamic range and NF response. Our filters are low loss and used on the front-end of the receiver chain that provide low degradation in the NF of the system, thereby maintaining and enhancing the signal clarity. Our Technology Our products are supported byhybrid design topologies that create highly linear Radio Frequency (RF) products that amplify and transform signals with minimal addition of noise, achieving high Signal to Noise Ratio (SNR) and increased receiver sensitivity and range, at a low cost and low power consumption. Our hybrid design topologies include: · Discrete Microwave Integrated Circuit (MIC) · Pseudomorphic High Electron Mobility Transistor (PHEMT) · MIC and Low Noise MIC 5 The discrete topology that we utilize provides various advantages: · Can easily optimize Voltage Standing Wave Ratio (VSWR) and Noise Figure · Flexibility of design; can easily adapt to change of specs, technology, etc. · Low DC power consumption · Can control and optimize and gain flatness due to discrete gain stages · Optimum use of MIC technology and experience · Use of negative bias is not necessary · Better part availability Our research and development activities are conducted on new product designs to the extent as requested by the customers. The cost of our research and development activities is incorporated into the unit selling prices and, as such, is borne directly by the customers. Industry and Competition Market Overview We operate our business in the industry of high power Radio Frequency (RF) semiconductor. We believe that the RF semiconductor industry has the following features: High demand for complex, next-generation Wireless signal processing applications; · Mass adoption of Internet and Web-based applications, and other high-band width applications · Ability to combine analog and digital signal processing into more integrated RF solutions · Wide spread application of low-cost, high-performance and functionality wireless networks · Emergence of 4G,WiMAX, satellite and advanced wireless network infrastructure roll-outs 6 Growing opportunity for advanced RF subsystems, modules and components; · Demand for precise, high-speed signal conditioning interfaces between analog and digital · Combining analog/digital signal processing capabilities into more highly-integrated solutions · Wide spread application of low-cost, high-performance wireless network systems · Convergence of computing, communications, and consumer electronics with state-of-the-art signal processing capability with less power consumption Complements OEM design, and manufacturing capabilities; · Deliver high quality and feature improvements that service provider require · Lower production costs and shorten product development cycles · Adhere to flexibility, performance, streamlined procurement processes and value requirements Competition The markets for the products that we offer are very competitive, are rapidly evolving. Competition may increase in the future, which could require us to reduce prices, increase advertising expenditures or take other actions that may have an adverse effect on our operating results. We believe that we will enjoy the following competitive advantages: · Experienced team · Superior performance products · Proven mature reliable technology · Competitive pricing · Good deliveries Our Strategy Our objective is to become a premier designer, manufacturer and distributor of high quality and state-of-the-art cryogenic microwave amplifiers, RF designs and applications for Wireless Networks and the future of Wireless Communication. Key elements of our strategy include the following: · Reorganization to become a reporting company to improve access to capital resources · New product development · Commercializing of existing core technology into specific high volume technology sectors and obtaining patent on such technology 7 Manufacturing Our manufacturing facility is located at our corporate office in Bohemia, New York. Our manufacturing process involves the assembly of numerous individual components and precise fine-tuning by production technicians. Our manufacturing facility is estimated to be capable of assembling up 100 amplifiers per month. If we receive larger quantity orders that need to be fulfilled in a short time-frame, or in excess of our capacity at the main facility, we will outsource the assembly by sending kitted raw materials to a qualified contract assembly facility in the local Northeast. We are currently certified to the ISO 9001:2008 standard. ISO 9001 is a uniform worldwide Quality Management System (QMS) standard. Suppliers Our materials consists of purchased component parts used in our assembly process. The following table describes suppler concentration based upon the percentage of materials purchased from each supplier for 2013: Supplier A $ % Supplier B % Supplier C % Supplier D % Supplier E % All other suppliers (approximately 48) % Total $ % Marketing We employ an aggressive and focused approach to market our products, at various venues including trading shows, strategic partnership and joint ventures, website and trade magazines. Trade Shows We attend trade shows such as MTTS (Microwave Theory and Techniques Show), IMS (Internation Microwave Symposium), European Microwave Symposium, SATCON, MILCOM. We also sponsor in some trade shows to gain recognition and presence. Strategic Partnership and Joint Ventures We explore opportunities with global OEMs (Original Equipment Manufacturers) by working strategic partnerships and joint ventures that improve sales and presence in the marketplace. 8 Website We maintain a dynamic website to capture more business via worldwide customer searches for our products on the internet. Our website is available at www.amplitechinc.com. Trade Magazines We advertise our products in various trade magazines such as Microwave Journal, Microwaves & RF, High Frequency Electronics, etc. Customers We rely on our sales representatives or distributors to channel our products to about 15 countries in North America, Europe and Asia. We serve a diverse customer base located primarily in the United States, with an increasing number in Europe, and Asia, across the industries as aerospace, governmental defense, commercial satellite. Our customers include Boeing Aerospace, NASA, Raytheon, Government of Israel, Spectrum Microwave, L3 Integrated Systems, and GS Technology. The following table sets forth our customers that account for more than 10% of our total revenue for 2013: Customer A $ 14.55 % Customer B $ 14.54 % Customer C $ 12.40 % Government Regulation We are subject to a number of laws and regulations that affect companies generally and specifically those conducting business of electronics, many of which are still evolving and could be interpreted in ways that could harm our business. Existing and future laws and regulations may impede our growth. These regulations and laws may cover taxation, pricing, copyrights, distribution, electronic contracts and other communications, consumer protection, web services, and the characteristics and quality of products and services. Unfavorable regulations and laws could diminish the demand for our products and services and increase our cost of doing business. Environmental Protection We comply with RoHS requirements. RoHS stands for Restriction of Use of Hazardous Substances regulations, which limit or ban specific substances such as lead, cadmium, polybrominated biphenyl (PBB), mercury, hexavalent chromium, and polybrominated diphenyl ether (PBDE) flame retardants, in new electronic and electric equipment. 9 Intellectual Property Except the domain name of “amplitechinc.com”, we currently do not own any intellectual property rights. We rely on contractual restrictions to protect our proprietary rights in products and services. It is our policy to enter into confidentiality and invention assignment agreements with our employees and contractors as well as nondisclosure agreements with our suppliers and strategic partners in order to limit access to and disclosure of our proprietary information. We cannot assure you that these contractual arrangements or the other steps taken by us to protect our intellectual property will prove sufficient to prevent misappropriation of our technology or to deter independent third-party development of similar technologies. Employees As of March 2014, we have five full time employees and three part time employees. From time to time, we may hire additional workers on a contract basis as the need arises. ITEM 1A. RISK FACTORS Smaller reporting companies are not required to provide the information required by this item. ITEM 1B. UNRESOLVED STAFF COMMENTS Smaller reporting companies are not required to provide the information required by this item. ITEM 2. PROPERTIES Our principal executive office is located at 35 Carlough Rd. #3, Bohemia, NY 11716. The property at this location is leased by the Company at monthly rental expenses of $2,825, and for a term of one year ending June 30, 2014. The lease automatically renews every year for an additional twelve-month term. We believe that this space is sufficient for our current operations. Our wholly owned subsidiary, AmpliTech, Inc., also operates out of our principal executive office. ITEM 3. LEGAL PROCEEDINGS There are no material pending legal proceedings to which we are a party or of which any of our property is the subject. From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business. Litigations are subject to inherent uncertainties and an adverse result in these or other matters may arise from time to time and harm our business. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 10 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information On February 20, 2013, the Company received approval by Financial Industry Regulatory Authority (FINRA) for adding the Company’s common stock on the OTC Bulletin Board, effective the next day. Our common stock has become quoted on the OTC Bulletin Board under the symbol “AMPG” since February 22, 2013. No established public trading market exists for the Company’s common stock. The quotations of the closing prices reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. Holders As of March 28, 2014, there were 54 holders of record of our common stock. This does not reflect the number of persons or entities who held stock in nominee or street name through various brokerage firms. Dividend Policy We have never declared or paid dividends on our common stock. We do not anticipate paying any dividends on our common stock in the foreseeable future. We currently intend to retain all available funds and any future earnings to fund the development and growth of our business. Any future determination to declare dividends will be subject to the discretion of our board of directors and will depend on various factors, including applicable laws, our results of operations, financial condition, future prospects and any other factors deemed relevant by our board of directors. Recent Sales of Unregistered Securities On February 1, 2013, the Company issued a promissory note in a principal amount of $50,000 in exchange for the holder’s cancellation of two notes held by him and issued by the Company in 2012. The Convertible Note has a six-month term and accrues interest at 8% per annum from the issue date through the maturity date.The holder is entitled to convert any portion of the outstanding and unpaid amount into our common stock at conversion price of $0.10 per share. The holder has “piggyback” registration rights with respect the shares issued or issuable upon conversion. On July 31, 2013, the original maturity date, the Holder and the Company agreed to extend the due date for an additional six months through January 31, 2014 under the same terms and conditions.On December 16, 2013 this convertible note, plus accrued interest related thereto, was fully converted. The issuance of these shares was exempt from the registration requirements of the Securities Act, pursuant to Section 4(2) thereof as a transaction by an issuer not involving a public offering. On February 8, 2013, the Company issued a promissory note in a principal amount of $50,000. The Convertible Note has a six-month term and accrues interest at 8% per annum from the issue date through the maturity date.The holder is entitled to convert any portion of the outstanding and unpaid amount into our common stock at conversion price of $0.10 per share. The holder has “piggyback” registration rights with respect the shares issued or issuable upon conversion. On August 7, 2013, the original maturity date, the Holder and the Company agreed to extend the due date for an additional six months through February 7, 2014 under the same terms and conditions. On December 16, 2013 this convertible note, plus accrued interest related thereto, was fully converted. The issuance of these shares was exempt from the registration requirements of the Securities Act, pursuant to Section 4(2) thereof as a transaction by an issuer not involving a public offering. On February 28, 2013, the Company issued a total of 119,863 shares of the Company’s restricted common stock, to the holders of Convertible Notes, representing the interest accrued through the notice date upon their conversion of the Convertible Notes. The issuance of these shares was exempt from the registration requirements of the Securities Act, pursuant to Section 4(2) thereof as a transaction by an issuer not involving a public offering. On August 27, 2013, the Company issued a Convertible Promissory Note for $58,000 with a nine month term. The convertible note accrues interest at 8% per annum and is convertible, in whole or in part, at the sole discretion of the holder beginning after 180 days into shares of our common stock at 61% of the market price on the date of conversion. This note was fully converted between February 28, 2014 and March 18, 2014. The issuance of these shares was exempt from the registration requirements of the Securities Act, pursuant to Section 4(2) thereof as a transaction by an issuer not involving a public offering. On September 10, 2013, the Company issued 150,000 shares of restricted common stock as consideration for $15,000 due to a consultant for services rendered from April through August 2013. The issuance of these shares was exempt from the registration requirements of the Securities Act, pursuant to Section 4(2) thereof as a transaction by an issuer not involving a public offering. 11 In October 2013, the Company issued two Convertible Promissory Notes to one holder totaling $75,000. Both convertible notes have a nine month term and accrues interest at 8% per annum. They are convertible, in whole or in part, at the sole discretion of the holder beginning after 180 days from the date of issuance into shares of our common stock at 61% of the market price on the date of conversion. The issuance of these shares was exempt from the registration requirements of the Securities Act, pursuant to Section 4(2) thereof as a transaction by an issuer not involving a public offering. On November 27, 2013, the Company issued a Convertible Promissory Note for $65,000 with a two year term. The note is convertible, in whole or in part, at the sole discretion of the holder beginning after 180 days into shares of Group common stock at the lesser of $.15 or 60% of the lowest trading price is the twenty-five trading days immediately prior to the date of conversion. The issuance of these shares was exempt from the registration requirements of the Securities Act, pursuant to Section 4(2) thereof as a transaction by an issuer not involving a public offering. In December 2013, a note payable due an individual in the amount of $20,000, plus accrued interest of $2,000 related thereto, was sold by the holder to an unrelated third party and then immediately converted into 440,000 shares of free trading common stock. This same unrelated third party was also issued 500,000 shares of restricted common stock as compensation for to a one year service agreement valued at $60,000. The issuance of these shares was exempt from the registration requirements of the Securities Act, pursuant to Section 4(2) thereof as a transaction by an issuer not involving a public offering. ITEM 6. SELECTED FINANCIAL DATA Smaller reporting companies are not required to provide the information required by this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Management’s Discussion and Analysis of Financial Condition and Results of Operations is intended to provide a reader of our financial statements with a narrative from the perspective of our management on our financial condition, results of operations, liquidity, and certain other factors that may affect our future results. The following discussion and analysis should be read in conjunction with our audited consolidated financial statements and the accompanying notes thereto included in “Item 8. Financial Statements and Supplementary Data.” Forward-Looking Statements In addition to historical financial information, the following discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions. See “Forward-Looking Statements.” Our results and the timing of selected events may differ materially from those anticipated in these forward-looking statements as a result of many factors. Business Overview We design, engineer and assemble micro-wave component based amplifiers that meet individual customer specifications. Our products consists of RF amplifiers and related subsystems, operating at multiple frequencies from 50kHz to 44GHz, including Low Noise Amplifiers, Medium Power Amplifiers, oscillators, filters, and custom assembly designs. We also offer non-recurring engineering services on a project-by-project basis, for a predetermined fixed contractual amount, or on a time plus material basis. 12 Results of Operations Our auditor has indicated in their report on our financial statements for the fiscal years ended December 31, 2012 and 2013 that conditions exist that raise substantial doubt about our ability to continue as a going concern due to our recurring losses from operations, deficit in equity, and the need to raise additional capital to fund operations. A “going concern” opinion could impair our ability to finance our operations through the sale of debt or equity securities. As of December 31, 2013, the Company had a working capital deficit of $323,897 and an Accumulated Deficit of $816,970. Additionally, there was a net loss of $192,995 and $144,494 for the years ended December 31, 2012 and 2013, respectively. These factors raise substantial doubt as to the ability of the Company to continue as a going concern. The Company will require additional funding to finance the growth of its current and expected future operations as well as to achieve its strategic objectives. We hope to improve the Company’s financial condition by raising working capital from the issuance of additional notes with equity convertible features and pursue new customers to improve our operational results. However, there is no assurance that the Company will be successful in accomplishing these objectives. If adequate funds are not available, our business would be jeopardized and we may not be able to continue. If we ceased operations, it is likely that all of our investors would lose their investment. For Years Ended December 31, 2013 and December 31, 2012 Revenues Sales increased to $1,222,511 for the year ended December 31, 2013 from $992,045 for the year ended December 31, 2012, an increase of $230,466, or approximately 23%. This increase results from increased in-house production as well as increase production from the outsource contract assembly facility in the local Northeast in 2013 compared to 2012. Cost of Goods Sold and Gross Profit Cost of Goods Sold decreased from $597,090 in 2012 to $579,100 in 2013, a decrease of $17,990, or approximately 3%. This decrease was the direct result of selling units primarily on smaller orders with a higher gross margin in 2013 compared to selling units primarily on larger orders at a significantly reduced gross margin in 2012. As a result, the gross profit increased to $643,411 for 2013 compared to $394,955 for 2012, an increase of $248,456, and the gross margin improved to approximately 53% for 2013 compared to approximately 40% for 2012. General and Administrative Expenses General and administrative expenses increased from $511,378 in 2012 to $655,040 in 2013, an increase of $143,662, or approximately 28%. This increase was the direct result of legal, accounting and consulting fees incurred related to being a public company. Other Income (Expenses) Interest Expense increased $9,193, or 12%, when comparing the year ended December 31, 2012 to the year ended December 31, 2013. This increase results primarily from accounts receivable financing balances that increased from 2012 to 2013. There was also a $47,100 loss that was recognized in 2013 related shares being issued to satisfy certain debt below fair market value. Net Income (Loss) As a result of the increased gross profit and increase in general and administrative expenses described above from 2012 to 2013, the Company had a net loss of $192,995 in 2012 compared to a net loss of $144,494 in 2013. This represents an overall improvement of $48,501 when comparing 2012 to 2013. 13 Liquidity and Capital Resources We have historically financed our operations through debt from third party lenders, notes issued to various private individuals and personal funds advanced from time to time by the majority shareholder, who is also the President and Chief Executive Officer of the Company. The amount due was unsecured, non-interest bearing and was payable upon demand. The highest principal amount was $85,611, of which $23,392 and $54,663 were repaid during 2011 and 2012, respectively. The balance at December 31, 2012 was $7,673. This balance was repaid in full during 2013. As of December 31, 2013 and December 31, 2012, we had cash and cash equivalents of $10,623 and $27,716, respectively, a working capital deficit of $323,897 and $599,787, respectively, and an accumulated deficit of $816,970 and $672,476, respectively. The net cash used in operating activities for the year ended December 31, 2013 was $188,519, which was primarily the result of an increase in accounts receivable and inventory. The net cash provided by operating activities for the year ended December 31, 2012 was $62,817, which resulted primarily from a decrease in accounts receivable and the tax credit receivable. The net cash used in financing activities for the year ended December 31, 2012 was $84,139, where funds raised from the issuance of convertible notes were used to make repayments on existing loans, notes and the capital lease as well as the balance due the majority shareholder, who is the President and Chief Executive Officer of the Company. Net cash provided by financing activities for the year ended December 31, 2013 was $171,426, which results primarily from issuance of additional convertible notes. We intend to finance our internal growth with cash on hand, cash provided from operations, borrowings, debt or equity offerings, or some combination thereof. We believe that our cash provided from operations and cash on hand will provide sufficient working capital to fund our operations for the next twelve months. Financing Activities Convertible Notes On February 1, 2013, the Company issued a promissory note in a principal amount of $50,000 in exchange for the holder’s cancellation of two notes held by him and issued by the Company in 2012. The Convertible Note has a six-month term and accrues interest at 8% per annum from the issue date through the maturity date.The holder is entitled to convert any portion of the outstanding and unpaid amount into our common stock at conversion price of $0.10 per share. The holder has “piggyback” registration rights with respect the shares issued or issuable upon conversion. On July 31, 2013, the original maturity date, the Holder and the Company agreed to extend the due date for an additional six months through January 31, 2014 under the same terms and conditions.On December 16, 2013 this convertible note, plus accrued interest related thereto, was fully converted. On February 8, 2013, the Company issued a promissory note in a principal amount of $50,000. The Convertible Note has a six-month term and accrues interest at 8% per annum from the issue date through the maturity date.The holder is entitled to convert any portion of the outstanding and unpaid amount into our common stock at conversion price of $0.10 per share. The holder has “piggyback” registration rights with respect the shares issued or issuable upon conversion. On August 7, 2013, the original maturity date, the Holder and the Company agreed to extend the due date for an additional six months through February 7, 2014 under the same terms and conditions. On December 16, 2013 this convertible note, plus accrued interest related thereto, was fully converted. 14 On August 27, 2013, the Company issued a Convertible Promissory Note for $58,000 with a nine month term. The convertible note accrues interest at 8% per annum and is convertible, in whole or in part, at the sole discretion of the holder beginning after 180 days into shares of Group common stock at 61% of the market price on the date of conversion. The market price is determined based on the average of the lowest three trading days bid price during the ten trading days immediately prior to the date of conversion. Alternatively, the Company can prepay the balance owed, including accrued interest, at its sole discretion at any time within 180 days from the date of issuance. The prepayment is subject to a penalty that increases from 10% to 35% of the amount owed at each 30 day interval during the 180 period. This note was fully converted between February 28, 2014 and March 18, 2014. In October 2013, the Company issued two Convertible Promissory Notes to one holder totaling $75,000. Both convertible notes have a nine month term and accrues interest at 8% per annum. They are convertible, in whole or in part, at the sole discretion of the holder beginning after 180 days from the date of issuance into shares of Group common stock at 61% of the market price on the date of conversion. The market price is determined based on the average of the lowest three trading days bid price during the ten trading days immediately prior to the date of conversion. Alternatively, the Company can prepay the balance owed, including accrued interest, in at its sole discretion at any time within 180 days from the date of issuance. The prepayment is subject to a penalty that increases from 10% to 35% of the amount owed at each 30 day interval during the 180 period. On November 27, 2013, the Company issued a Convertible Promissory Note for $65,000 with a two year term. The note is convertible, in whole or in part, at the sole discretion of the holder beginning after 180 days into shares of Group common stock at the lesser of $.15 or 60% of the lowest trading price is the twenty-five trading days immediately prior to the date of conversion. Alternatively, the Company can prepay this note, plus OID interest in the amount of $7,583, at its sole discretion at any time within 90 days from the date of issuance. If the note is not repaid within the 90 day period, a one-time interest charge of 12% per annum shall be applied to face value of the note. Critical Accounting Policies, Estimates and Assumptions The SEC defines critical accounting policies as those that are, in management's view, most important to the portrayal of our financial condition and results of operations and those that require significant judgments and estimates. The discussion and analysis of our financial condition and results of operations is based upon our financial statements that have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets and liabilities. On an on-going basis, we evaluate our estimates including the allowance for doubtful accounts, the salability and recoverability of inventory, income taxes and contingencies. We base our estimates on historical experience and on other assumptions that we believe to be reasonable under the circumstances, the results of which form our basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We cannot predict what future laws and regulations might be passed that could have a material effect on our results of operations. We assess the impact of significant changes in laws and regulations on a regular basis and update the assumptions and estimates used to prepare our financial statements when we deem it necessary. Basis of Accounting The accompanying consolidated financial statements have been prepared using the accrual basis of accounting. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its subsidiaries. All intercompany accounts and transactions have been eliminated. 15 Cash and Cash Equivalents The Company considers deposits that can be redeemed on demand and investments that have original maturities of less than three months, when purchased, to be cash equivalents. Company’s cash and cash equivalents were deposited primarily in one financial institution. Allowance for Doubtful Accounts The Company provides an allowance for doubtful accounts equal to the estimated uncollectible amounts. The Company’s estimate is based on historical collection experience and a review of the current status of Accounts Receivable. It is reasonably possible that the Company’s estimate of the allowance for doubtful accounts will change in the future. Depreciation and Amortization Property and equipment are recorded at cost. Depreciation is provided over the estimated useful lives of the related assets using the straight-line method for financial statement purposes. The Company uses other depreciation methods (generally, accelerated depreciation methods) for tax purposes where appropriate. Amortization of leasehold improvements is computed using the straight-line method over the shorter of the remaining lease term or the estimated useful lives of the improvements. Income Taxes The Company accounts for income taxes under the provisions of Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”) 740 “Income Tax”. ASC 740 requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred tax assets and liabilities are determined based on the differences between the financial statement carrying amounts and tax bases of certain assets and liabilities using enacted tax rates in effect in the years in which the differences are expected to reverse. The deferred tax assets and liabilities are classified according to the financial statement classification of the assets and liabilities generating the differences. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The Company has adopted the provisions of FASB ASC 740-10-05 “Accounting for Uncertainty in Income Taxes”. The ASC clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements. The ASC prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The ASC provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. Earnings (Loss)Per Share Basic earnings (loss) per share (“EPS”) is determined by dividing the net earnings (loss) by the weighted-average number of shares of common shares outstanding during the period. Diluted EPS is determined by dividing net earnings (loss) by the weighted average number of common shares used in the basic EPS calculation plus the number of common shares that would be issued assuming conversion of all potentially dilutive securities(such as stock options and convertible securities) outstanding under the treasury stock method. There were no dilutive financial instruments issued or outstanding for the periods presented. 16 Inventory Obsolescence Inventory quantities and related values are analyzed at the end of each fiscal quarter to determine those items that are slow moving or obsolete. An inventory reserve is recorded for those items determined to be slow moving with a corresponding charge to cost of goods sold. Inventory items that are determined obsolete are written off currently with a corresponding charge to cost of goods sold. Revenue Recognition Revenues and costs of revenues are recognized during the period in which the products are shipped. The Company applies the provisions of FASB Accounting Standards Codification (“ASC”) 605-10, Revenue Recognition in Financial Statements ASC 605-10, which provides guidance on the recognition, presentation, and disclosure of revenue in financial statements filed with the SEC. ASC 605-10 outlines the basic criteria that must be met to recognize revenue and provides guidance for disclosure related to revenue recognition policies. In general, the Company recognizes revenue for sale of products when (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred, (iii) the fee is fixed or determinable, and (iv) the collectability is reasonably assured. The Company’s sources of revenue are from the sale of various component amplifiers. Revenue is recognized upon shipment of such products, FOB shipping point. The Company offers a 100% satisfaction guarantee against defects for 90 days after the sale of their product except for a few circumstances. There are no maintenance or service contracts related to any product sale. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses for the periods presented. Actual results could differ from those estimates. Off Balance Sheet Transactions As of December 31, 2013, we did not have any off-balance sheet arrangements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Smaller reporting companies are not required to provide the information required by this item. 17 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA AmpliTech Group, Inc. Index To Consolidated Financial Statements For The Years Ended December 31, 2012 and 2013 Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2012 and 2013 F-3 Consolidated Statements of Operations for the years ended December 31, 2012 and 2013 F-4 Consolidated Statements of Stockholders’ Equity for the years ended December 31, 2012 and 2013 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2012 and 2013 F-6 Notes to Audited Consolidated Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors AmpliTech Group, Inc. We have audited the accompanying consolidated balance sheets of AmpliTech Group, Inc. (the Company) as of December 31, 2013 and 2012 and the related consolidated statements of operations, stockholders deficit and cash flows for the years then ended. These financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements based on our audit s. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit s to obtain reasonable assurance about whether the consolidated financial statements are free of m aterial misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing au dit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companys internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion the financial statements referred to above present fairly, in all material respects, the financial position of AmpliTech Group, Inc. as of December 31, 2013 and 2012, and the results of their operations and cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 16 to the financial statements, the Company had a working capital deficit of $323,897 and an accumulated deficit of $816,970. Additionally, the Company had a net loss of $144,494 and $192,995 for the years ended December 31, 2013 and 2012, respectively. Th ese and other factors raise substantial doubt about its ability to continue as a going concern. Managements plans concerning these matters are also described in Note 16. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Sadler, Gibb & Associates, LLC Salt Lake City, UT March 31, 2014 F-2 AMPLITECH GROUP, INC Consolidated Balance Sheets As of December 31, 2013 and 2012 Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, Net Inventory, Net Prepaid Expenses Total Current Assets Property and Equipment, Net Deferred Financing Costs, Net Security Deposits Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts Payable and Accrued Expenses $ $ Customer Deposits Payroll Taxes Payable Convertible Notes Payable Notes Payable Factor Financing Current Portion of Capital Leases Current Portion of Loans Payable Total Current Liabilities Long-Term Liabilities Capital Leases Loans Payable Due to Officer - Total Liabilities Commitments and Contingencies - - Stockholders' Deficit Series A Convertible Preferred Stock, par value $.001, 140,000 shares authorized, 0 shares issued and outstanding - - Common Stock, par value $.001, 50,000,000 shares authorized, 22,153,904 and 17,875,000 shares issued and outstanding, respectively Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to consolidated financial statements F-3 AMPLITECH GROUP, INC Consolidated Statements of Operations For The Years Ended December 31, 2013 anl 2012 Sales $ $ Cost of Gools Sold Gross Profit General anl Administrative Loss From Operations ) ) Other Income (Expenses); Interest Expense ) ) Loss on Shares Issued for Debt and Accrued Liabilities ) - Loss Before Income Taxes ) ) Provision For Income Taxes - - Net Loss $ ) $ ) Net Loss Per Share; Basic $ ) $ ) Diluted $ ) Weighted Average Shares Outstanding; Basic Diluted See accompanying notes to consolidated financial statements F-4 Amplitech Group, Inc. Consolidated Statements of Stockholders' Equity For the years ended December 31, 2012 and 2013 Common Stock Series A Convertible Preferred Additional Total Number of Par Number of Par Paid-In Accumulated Stockholders' Shares Value Shares Value Capital Deficit Equity Balance, December 31, 2011 ) ) Common stock issued for services Proceeds from the sales of common stock 8 To eliminate the accumulated deficit of Amplitech Group Inc ) - Net loss for the year ended December 31, 2012 ) ) Balance, December 31, 2012 - - ) ) Conversion of convertible promissory notes Common stock issued for services Note payable exchanged for common stock Net loss for the year ended December 31, 2013 ) ) Balance, December 31, 2013 - - ) ) See accompanying notes to consolidated financial statements F-5 AMPLITECH GROUP, INC Consolidated Statements of Cash Flows For The Years Ended December 31, 2013 and 2012 Cash Flows from Operating Activities: Net Loss $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided (used) by operating activities: Bad Debt Expense - Depreciation and Amortization Issuance of Common Shares for Services Inventory Reserve - Expenses Paid - Loss on Shares Issued For Debt and Accrued Expenses - Changes in Operating Assets and Liabilities: Accounts Receivable ) Inventory ) Prepaid Expenses ) ) Tax Credit Receivable - Security Deposits ) Accounts Payable and Accrued Expenses ) Customer Deposits ) Payroll Taxes Payable ) ) Total Adjustments ) Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities: Purchase of Property and Equipment - ) Net cash (used in) investing activities - ) Cash Flows from Financing Activities: Proceeds from Sales of Common Stock - Repayment of Convertible Note ) Proceeds from Convertible Notes, Net Advances From/(Repayments To) Factor Financing, Net ) Note and Loan Repayments, Net ) ) Capital Lease Financing Repayments ) ) Decrease in Due to Officer ) ) Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental disclosures: Interest and Taxes paid: Interest Expense $ $ Income Taxes $ $ Non-Cash Financing and Investing Activities Common Shares Issued Related To Reverse Merger $
